UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 21, 2011 BLACK TUSK MINERALS INC. (Exact Name of Registrant as Specified in its Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-52372 (Commission File Number) 20-3366333 (IRS Employer Identification No.) 7425 Arbutus StreetVancouver, British ColumbiaCanada V6P 5T2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(360) 930-3910 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. Black Tusk Minerals Inc. (the “Company”)has issued the press releases attached hereto as Exhibit 99.1 The information contained in this Current Report on Form 8-K, including Exhibit 99.1, is intended to be “furnished” and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. Item 9.01. Financial Statements and Exhibits. Exhibit Number Exhibit Press Release dated December 21, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Black Tusk Minerals Inc. (Registrant) Dated:December 22, 2011 By: /s/ “Gavin Roy” Gavin Roy President EXHIBIT INDEX Exhibit Number Exhibit Press Release dated December 21, 2011
